DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,414,223 (Suski).
Suski discloses, referring primarily to figures 2b, 4a, and 4b, a method for manufacturing a printed circuit board, comprising a step of forming a resist pattern (34), and a step of forming a conductive pattern by performing selective plating or etching by using the resist pattern (col. 5, lines 35-65), wherein the resist pattern has three or more linear openings (42) and an annular opening (44), and the three or more linear openings are connected via the annular opening (col. 5, lines 35-45) [claim 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-288079 A (Watanabe) in view of US 2009/0159327 A1 (Hirose) and JP 03-244181A (Fujitsu).
  	Watanabe discloses, referring primarily to figure 1, a method for manufacturing a printed circuit board, comprising a step of forming a resist pattern ([0022]), and a step of forming a conductive pattern by performing selective plating or etching by using the resist pattern ([0022]), wherein the resist pattern has an angle portion in which an outer edge of a resist is bent to form an angle in a plan view, and in a corner portion of the angle portion, an outer-side outer edge of the resist is rounded, and a radius of curvature of the outer-side outer edge is more than or equal to a distance from the outer-side outer edge to another outer edge adjacent thereto in a direction away from a center of curvature of the outer-side outer edge (the radius of curvature at the outer edge on the outer side of the resist is A= 10 µm, and the curved sections of the outer edges that are separated by the wire width A = 10 µm have a radius of curvature that is at least 2x A or at least 20 µm). Watanabe does not specifically state that the angle is an acute angle [claim 1]. However, acute angles in resist patterns for wiring and the filleting methods required to form them are known in the art as evidenced by Hirose (figures 9, 10) and Fujitsu (figure 2). Therefore, it would have been obvious, to one having ordinary skill in the art, to apply the claimed methods to the invention of Watanabe as is known in the art and evidenced by Hirose and Fujitsu. The motivation for doing so would have been to allow for more trace routing flexibility.
	Additionally, the modified invention of Watanabe teaches, wherein the resist pattern has a linear opening, and a maximum width of the linear opening is less than or equal to 1.2 times an average width of wires in the conductive pattern (Watanabe [0022]) [claim 2], wherein, in the corner portion of the acute angle portion, a width of | the resist having the outer-side outer edge in a direction of the radius of curvature is more than or equal to the distance from the outer-side outer edge to the other outer edge (Watanabe [0022]) [claim 4], wherein the resist pattern is formed by using a dry film photoresist [claim 6].
	Regarding claim 3 the modified invention of Watanabe does not specifically teach that the resist pattern has three or more linear openings and an annular opening, and the three or more linear openings are connected via the annular opening [claim 3]. However wiring interconnections and openings are known as evidenced by Hirose (figures 9, 10) and Fujitsu (figure 4). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide the claimed limitations in the modified invention of Watanabe. The motivation for doing so would have been to provide flexibility to trace routing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847